DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 23, 2021 has been entered.

Applicant is advised that the Notice of Allowance mailed March 12, 2021 is vacated.  If the issue fee has already been paid, Applicant may request a refund or request that the fee be credited to a deposit account.  However, Applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, Applicant may request that the previously submitted issue fee be applied.  If abandoned, Applicant may request refund or credit to a specified Deposit Account.
The indicated allowability of claims 1-15 is withdrawn in view of a newly discovered reference.  Rejections based on the newly cited references follow.


Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4, please replace “the hexavalent” with “a hexavalent”.  

Claim 5 is objected to because of the following informalities:  In line 2, please replace “the hexavalent” with “a hexavalent”.  

Claim 9 is objected to because of the following informalities:  In line 2, please replace “50 wt. %” with “50 wt %”.

Claim 9 is objected to because of the following informalities:  In line 3, please replace “the hexavalent” with “a hexavalent”.  
 
Claim 10 is objected to because of the following informalities:  In line 5, please insert “that of” between “greater than” and “an”.  

Claim 12 is objected to because of the following informalities:  In line 3, please replace “the hexavalent” with “a hexavalent”.  
 
Claim 14 is objected to because of the following informalities:  In line 5, please replace “the HLMI” with “a HLMI”.  

Claim 15 is objected to because of the following informalities:  In line 3, please replace “the hexavalent” with “a hexavalent”.  
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 5-7, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwerdtfeger et al. (Applied Catalysis A: General, 2012, 423-424, 91-99).  
Schwerdtfeger et al. discloses reduction of chromium in a calcined Cr/silica catalyst in the presence of ambient light using n-heptane as the reductant (page 96, section 3.3).  Another example discloses reduction of chromium in a calcined Cr/silica-titania catalyst in the presence of ambient light using isobutane as the reductant.  Ambient light contains wavelengths in the visible spectrum (400-780 nm).   
Table 3 discloses polymerization results using a Cr/silica-titania catalyst where the catalyst is reduced to its active form in the presence of ambient light using n-heptane, n-pentane, isobutane, and toluene as the reductant.    
          
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtfeger et al. (Applied Catalysis A: General, 2012, 423-424, 91-99) in view of Schwerdtfeger et al. (US 10,287,369) and McDaniel et al. (US 10,654,953).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  While Schwerdtfeger et al. is silent with regard to the properties of the support, one of ordinary skill practicing the invention would have found it obvious from Schwerdtfeger et al. (col. 18, lines 14-17) to prepare a Cr/silica catalyst where the silica has a pore volume of 0.1 to 4.0 cm3/g, a surface area of 1 to 1100 m2/g, and an average particle size of 5 to 500 µm. (col. 18, lines 14-17).   The person of ordinary skill in the art also would have found it obvious from McDaniel et al. (col. 7, lines 32-46) to prepare a Cr/silica-titania catalyst where the silica-titania support has a pore volume of 1.0 to 2.5 cm3/g, a surface area of 100 to 1000 m2/g, and an average particle size of 10 to 500 µm.    

Claims 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtfeger et al. (Applied Catalysis A: General, 2012, 423-424, 91-99).
Reference does not disclose the nature of ambient light.  The person of ordinary skill in the art would have found it obvious that experiments are performed indoors in a controlled environment or laboratory.  One of ordinary skill in the art would have found it obvious to use a commercially available, standard 60 watt bulb to illuminate the indoor environment.  One of ordinary skill in the art would have expected the activity of a reduced catalyst to exhibit greater In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
          

Allowable Subject Matter
Claims 20-31 are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 30, 2021